                Case 3:19-cv-00308-JD Document 87 Filed 07/23/20 Page 1 of 2



 1 RUSSELL NAYMARK (SBN 196956)
   American Federation of Musicians
 2 of the United States and Canada
   3220 Winona Avenue
 3 Burbank, California 91504
   Telephone: (818) 565-3400
 4 Facsimile: (818) 565-3455
   Email: rnaymark@afm.org
 5
   JENNIFER P. GARNER (appearing pro hac vice)
 6 American Federation of Musicians
    of the United States and Canada
 7 1501 Broadway, 9th Floor
   New York, New York 10036
 8 Telephone: 917-229-0290
   Facsimile: 212-768-7452
 9 Email: jgarner@afm.org
10 Attorneys for Plaintiffs
   American Federation of Musicians
11 of the United States and Canada, and
   Musicians Union Local 6
12
13
                             UNITED STATES DISTRICT COURT
14
                          NORTHERN DISTRICT OF CALIFORNIA
15
16 AMERICAN FEDERATION OF                   CASE NO. 3:19-cv-00308-JD (LB)
   MUSICIANS OF THE UNITED
17 STATES AND CANADA, AND                   PLAINTIFFS’ MOTION AND
   MUSICIANS UNION LOCAL 6,
18                                          ORDER OF DISMISSAL OF
                   Plaintiffs,              ACTION WITH PREJUDICE AS
19
           v.                               TO DEFENDANT MICHAEL
20                                          SASAKI
     MICHAEL SASAKI, ET AL.,
21
                   Defendants.              The Hon. James Donato
22
23
24
25
26
27
28                                        1
       PLAINTIFFS’ MOTION AND ORDER OF DISMISSAL OF ACTION WITH PREJUDICE
                        AS TO DEFENDANT MICHASEL SASAKI
                            CASE NO. 3:19-cv-00308-JD (LB)
              Case 3:19-cv-00308-JD Document 87 Filed 07/23/20 Page 2 of 2



 1          Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, Plaintiffs
 2   American Federation of Musicians of the United States and Canada and Musicians Union
 3   Local 6 hereby request an order of dismissal of all claims, with prejudice, as to Defendant
 4   Michael Sasaki, each party to bear its own costs and attorney’s fees.
 5          The Court entered its Order of Dismissal of Action With Prejudice as to
 6   Defendants Eliot Kenin, Henry Lee Oden, Joseph Sosensky, James Milstead, and Michael
 7   Gwinn Harryman on July 1, 2019 (ECF 49).
 8          Plaintiffs and Defendant Michael Sasaki previously have stipulated to the retention
 9   of jurisdiction of Magistrate Laurel Beeler to enforce the terms of their settlement (ECF
10   70).
11
12   Date: July 17, 2020                       Respectfully submitted,
13                                            AMERICAN FEDERATION OF MUSICIANS
                                              OF THE UNITED STATES AND CANADA,
14                                            and MUSICIANS UNION LOCAL 6
15
                                              By: /s/ Jennifer P. Garner
16                                            Jennifer P. Garner (appearing pro hac vice)
                                              Attorney for Plaintiffs
17
18
19          IT IS SO ORDERED.
20
               Dated: July 23, 2020           ______________________________
21                                            The Hon. James Donato
                                              United States District Judge
22
23
24
25
26
27
28                                        2
       PLAINTIFFS’ MOTION AND ORDER OF DISMISSAL OF ACTION WITH PREJUDICE
                        AS TO DEFENDANT MICHASEL SASAKI
                            CASE NO. 3:19-cv-00308-JD (LB)
